Citation Nr: 0932657	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Board notes the RO reopened the claim and denied it on 
the merits in a November 2005 rating decision.  Regardless of 
the RO's actions, the Board is required to consider whether 
new and material evidence has been received warranting the 
reopening of the previously denied claim.  See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied service 
connection for PTSD, finding no evidence of a current 
diagnosis related to any incident of his military service. 

2.  Evidence received since the January 2005 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the claim 
for entitlement to service connection for PTSD is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).

2.  Evidence received since the January 2005 rating decision 
is new and material and a claim of service connection for 
PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Veteran was denied service connection for PTSD in January 
2005 finding no evidence of the diagnosis.  In February 2005, 
the Veteran reasserted the claim attaching a private medical 
opinion and a description of in-service combat-related 
experiences.  Although within the appellate time frame, it is 
clear the Veteran was not "appealing" the January 2005 
denial, but rather initiating a new claim.  Accordingly, the 
January 2005 decision was the last final adjudication of the 
claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
Veteran has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Again, although the Veteran filed new 
evidence in February 2005, his correspondence at that time 
indicated a "claim for service disability...for post traumatic 
stress as a combat U.S. Army Vietnam Veteran...." In other 
words, the correspondence was clearly a new claim and not an 
appeal of the January 2005 rating decision.  No other 
correspondence was received from the appellant within the 
appeal period indicating a desire to appeal the January 2005 
rating decision.  Therefore, the January 2005 rating decision 
is final.

At the time of the January 2005 rating decision, the record 
included service treatment records which were silent for any 
psychiatric problem or diagnosis and post-service VA 
outpatient treatment records through January 2005 which were 
also silent as to any complaints, treatment or diagnoses of a 
psychiatric disability.

Potentially relevant evidence received since the decision 
include a January 2005 private psychiatric evaluation 
diagnosing the Veteran with PTSD related to Vietnam, 
statements from the Veteran detailing various stressful in-
service events, statements from other fellow servicemen 
verifying in-service hostile attacks, an April 2008 VA 
examination diagnosing the Veteran with PTSD related to 
Vietnam, personnel records and research results from CURR and 
JSRRC regarding the Veteran's military service. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims he has PTSD due to various hostile attacks 
he incurred while in Vietnam during his military service.  
The new evidence includes a private and VA opinion diagnosing 
the Veteran with PTSD related to combat in Vietnam and the 
overall "working condition in Vietnam."  The Veteran also 
provided specific dates and events of alleged combat the 
Veteran incurred in Vietnam.  Some of these dates were 
researched and could not be confirmed, and others have not 
yet been researched or fully reconciled.  

Significantly, a September 2006 JSRRC report confirms Phan 
Thiet, an area in which the Veteran was stationed in Vietnam 
for at least part of his military service, was under hostile 
attack.  It is unclear from the report if the hostile attacks 
occurred during the time of the Veteran's actual presence in 
that area, but the new evidence at least raises a reasonable 
possibility that the Veteran has a diagnosis of PTSD related 
to a verifiable in-service stressor.  The Veteran also 
identified being under enemy attack on April 28, 1970 at 
Camran H Bay, Nha Tranq.  This stressor has never been 
researched, but again raises a reasonable possibility that 
the Veteran may have been subject to hostile attack in 
Vietnam during his military service.

In light of the new evidence, the Board finds that the 
evidence received subsequent to January 2005 is new and 
material and serves to reopen the claim for service 
connection for PTSD. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As a preliminary matter, in a December 2005 statement, the 
Veteran indicated he was awarded Social Security 
Administration (SSA) disability benefits and attached an 
award letter indicating receipt of disability benefits as of 
December 2004.  It is unclear on what basis the Veteran is 
receiving SSA disability benefits.  The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the Veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records.

The Veteran claims he has PTSD as a result of various Vietnam 
combat-related events.  In support of his claim, he has 
submitted statements indicating various combat-related 
experiences in Vietnam responsible for his current PTSD.  
Some of these stressors were appropriately researched by the 
RO and could not be verified.  Others, however, need further 
development.  

The Veteran alleged in a February 2005 statement that on 
April 28, 1970 his unit was stationed at Camranh Bay and was 
under small arms fire before heading back to headquarters in 
Nha Tranq.  The RO has confirmed the Veteran was in Nha Tranq 
on April 28, 1970.  Accordingly, unit records should be 
obtained for this time period to ascertain whether enemy fire 
occurred at that time.

The Veteran further alleges he was stationed in LZ Betty and 
Phan Thiet during part of his tour in Vietnam and was 
attacked by hostile fire on an average of two times per week 
between January 1971 and February 1971.  He submitted two 
"buddy" statements from other veterans who served with him 
in the same unit also recalling hostile fire during that time 
period in Phan Thiet.  The RO researched the stressor with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), but the findings were ambiguous.  JSRRC responded as 
follows:

In search of available combat unit records we did 
not find that the records retired by the 864th 
Engineer Battalion documented any enemy activity 
during the period [of January 1971 to February 
1971].  However, we did find that a chronology of 
events submitted by the 369th Signal battalion 
reports the Phan Thiet site came under heavy 
mortar attack for one hour and 15 minutes.

It is unclear from the report whether the chronology from the 
369th Signal battalion reporting enemy fire is in regard to 
the same time period as described by the Veteran.  The report 
also lists other histories submitted by other companies in LZ 
Betty and Phan Thiet for the 1970 calendar year, but does not 
indicate history for the 1971 calendar year, which is the 
year of significance in this case.  The 1970 calendar reports 
do indicate hostile attacks to the area, but for time periods 
prior to the Veteran's service in Phan Thiet.  

The Veteran again submitted a statement in April 2009 
indicating the enemy activity during January 1971 to February 
1971 was not specifically targeting his unit, so it would not 
be in his unit records.  Rather the enemy activity targeted 
the landing zone itself, so all units in the Phan Thiet area 
were affected by hostile attack.  

The Board also finds noteworthy that the Veteran's service 
treatment records indicate the Veteran was treated by a 
"medic" in Phan Thiet on January 8, 1971 at 1500 hours for 
a corneal abrasion.  This, in and of itself, does not verify 
the Veteran was under hostile attack, but it raises a 
reasonable possibility that the injury was combat related.  
Accordingly, the RO should make further efforts to clarify 
the JSRRC report and determine if the 369th Signal battalion 
reports documenting hostile attack was for the January 1971 
to February 1971 time period.  

The RO should also take this opportunity to obtain VA 
outpatient treatment records from January 2005 to the 
present, to the extent they exist.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Detroit 
Michigan for treatment of his PTSD from 
January 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented and the VA facility must 
provide a negative response if records are 
not available.

3. The RO should make an attempt to verify 
the Veteran's claimed stressor events 
involving hostile attack in April 28, 1970 
at Camranh Bay, Nha Tranq. Specifically, 
the RO should ask the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide unit records for 864th 
Engineer Battalion, 35th Engineers Group in 
April 1970 to determine whether the 
alleged combat situations described by the 
Veteran are documented

4.  Ask the JSRRC to clarify its September 
29, 2006 report, specifically asking:
*	What date(s) did the "heavy mortar 
attack for one hour and 15 minutes" 
occur at the Phan Thiet site 
documented by the 369th Signal 
Battalion? Specifically, does the 
time frame coincide with the 
Veteran's reported January 1971 to 
February 1971 timeframe?
*	Whether any other company stationed 
in Phan Thiet for the calendar year 
of 1971 documented any hostile attack 
to the area, specifically from 
January 1971 to February 1971.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


